Citation Nr: 1028990	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
cold injury, claimed as frozen feet.

2.  Entitlement to service connection for residuals of a cold 
injury, claimed as frozen feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
December 1948 to December 1951.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2007 by a Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The hearing 
was scheduled and subsequently held in July 2008.  The Veteran 
testified at that time and the hearing transcript is of record.  
Additionally, the Veteran requested a hearing before the Board.  
But, the Veteran withdrew his request for a Board hearing by way 
of a written statement dated December 2009.  
 
The issue of entitlement to service connection for residuals of a 
cold injury, claimed as frozen feet, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for frozen feet 
in a rating decision dated July 1990.  The Veteran did not appeal 
the RO's decision and, therefore, the decision is final.
2.  The RO determined that new and material evidence had not been 
submitted to reopen a service connection claim for frozen feet in 
a decision dated in June 1997.  The Veteran did not appeal the 
RO's decision and, therefore, the decision is final.

3.  The evidence received subsequent to the June 1997 RO decision 
includes additional private treatment records, lay statements, 
and hearing testimony; this evidence raises a reasonable 
possibility of substantiating the claim of service connection for 
residuals of a cold injury, claimed as frozen feet.


CONCLUSION OF LAW

1.  The RO's July 1990 and June 1997 rating decisions denying 
service connection for frozen feet are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2009).

2.  New and material evidence has been presented since the June 
1997 RO decision denying service connection for frozen feet; 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has diagnosed residuals of a cold 
injury, claimed as frozen feet, and that this condition is 
related to his period of active service, and in particular, to 
his service in Korea.  The RO originally denied the Veteran's 
claim of entitlement to service connection for frozen feet in a 
rating decision dated July 1990 on the grounds that frozen feet, 
if then existing, were not shown to have been incurred in 
service.  The Veteran was notified of this decision and did not 
appeal.  Thus, the decision is final.
 
The Veteran sought to reopen his service connection claim for 
frozen feet in April 1997.  The RO denied the Veteran's claim by 
way of a decision dated June 1997, ostensibly on the grounds that 
he failed to provide new and material evidence.  Although the 
Veteran was provided notice of his procedural and appellate 
rights at that time, he did not appeal.  Thus, this decision is 
final.

Most recently, the Veteran sought to reopen his service 
connection claim for frozen feet by way of a statement dated June 
2007.  The RO reopened the Veteran's claim by way of the October 
2007 rating decision currently on appeal, but denied the claim on 
the merits.  In particular, the RO found no evidence that the 
Veteran's condition was incurred in or aggravated by his period 
of active military service.  The Veteran was notified of this 
decision and timely perfected this appeal.    

With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2009).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  The Veteran's current claim of 
service connection for frozen feet is based on the same factual 
basis that was of record when the previous claim was last decided 
on the merits.  Thus, new and material evidence is necessary to 
reopen the claim.

The evidence received subsequent to the June 1997 RO decision is 
presumed credible for the purposes of reopening a claim unless it 
is inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Regardless of the RO's actions, the Board must 
still determine de novo whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has been 
received.  The evidence of record at the time of the June 1997 RO 
decision consisted of the Veteran's service treatment records 
(STRs) and private treatment records.  The evidence now of record 
includes additional private treatment records, lay statements, 
and hearing testimony.  	
  
As noted above, the Veteran's petition to reopen a claim of 
entitlement to service connection for frozen feet was previously 
denied because the evidence did not show that a current 
disability was incurred in or aggravated by his active military 
service.

Associated with the claims file is a statement dated May 2007 
from D.J., a fellow service buddy.  According to D.J., both he 
and the Veteran served in Korea with the 121st Hospital 
Evacuation Unit.  During that time, D.J. stated that the 
Veteran's feet were "frozen until they turned purple."  D.J. 
further stated that the Veteran was hospitalized for a period in 
excess of one week and that a "frostbite solution" was injected 
into his veins.  The Veteran eventually regained circulation in 
his legs and feet and was discharged from the hospital, according 
to D.J.  D.J. also stated that he got frostbite, too, along with 
other members of their unit.

Also associated with the claims file is a private treatment 
record from R. Reed, D.P.M., dated July 2007.  The Veteran 
presented to Dr. Reed with subjective complaints of "pedal 
discomfort," paresthesias, and burning in the feet bilaterally.  
The Veteran provided a medical history in which he stated that he 
had frostbite approximately 30 years ago.  Bilateral foot x-rays 
administered at that time showed evidence of a mild increase of 
subtalar joint pronation as well as mild osteoarthritic 
degeneration in the subtalar and midtarsal region.  The 
impression was bilateral neuropathy secondary to thermal injury.  

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim of entitlement to service 
connection for residuals of a cold injury, claimed as frozen 
feet, should be reopened, the Board concludes that the evidence 
described above constitutes new and material evidence sufficient 
to reopen the Veteran's claim.  The evidence described above 
revealed evidence of a current disability (i.e., bilateral 
neuropathy) which was linked to the Veteran's claimed in service 
"thermal injury."  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals of a cold injury, claimed as 
frozen feet, has been presented; to this extent, the appeal is 
reopened.


REMAND

The Board has reopened the Veteran's claim of entitlement to 
service connection for residuals of a cold injury, claimed as 
frozen feet.  However, a remand is necessary in this case for 
additional evidentiary development.

Preliminarily, the Board notes that the Veteran had active 
service from December 1948 to December 1951.  It is, however, 
unclear from the record the dates on which the Veteran served in 
Korea.  As such, the RO should contact the appropriate service 
department and/or Federal agency and obtain service personnel 
records (SPRs), to include verification of the Veteran's dates of 
service in Korea.  All efforts to obtain these records should be 
fully documented, and if no such records exist, evidence to this 
effect should be included in the claims file.

VA also has a duty to assist veterans to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2009).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been 
afforded a VA examination in this case.  Accordingly, the Veteran 
should be provided a VA examination in light of the evidence 
described above to determine the nature and etiology of the 
claimed cold injury residuals and their relationship to service, 
if any.

It is also unclear from the Veteran's July 2008 hearing testimony 
whether he receives medical care from VA.  Therefore, the Veteran 
should be contacted and asked to identify all VA and non-VA 
sources of treatment for his claimed cold injury residuals, 
including but not limited to frozen feet.  The Veteran should be 
asked to provide, or authorize VA to obtain, any and all 
private treatment records he identifies as pertinent that are not 
already of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
identify any and all VA and non-VA sources 
of treatment after discharge from service for 
his claimed cold injury residuals, including 
but not limited to frozen feet.  In 
particular, the Veteran should provide either 
the medical records or authorization 
sufficient to allow VA to request the 
identified records.  If the Veteran provides 
sufficient authorization, the RO should 
attempt to obtain treatment records.  If the 
records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2009).

2.  After Step One is completed, the RO 
should contact all appropriate service 
departments, and/or Federal agencies and 
request copies of the Veteran's service 
personnel records.  In particular, the RO 
should attempt to verify the Veteran's 
claimed dates of service in Korea.  All 
efforts to obtain these records should be 
fully documented, and if no such records 
exist, evidence to this effect should be 
included in the claims file.

3.  After the above development is completed, 
make arrangements with the appropriate VA 
medical facility for the Veteran to undergo a 
VA examination to determine the nature and 
etiology of the Veteran's claimed cold injury 
residuals, including but not limited to 
frozen feet.  The claims folder must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to 
indicate whether the Veteran has currently 
diagnosed residuals of a cold injury, 
including but limited to frozen feet.  If the 
examiner determines that the Veteran has 
currently diagnosed residuals of a cold 
injury, including but not limited to frozen 
feet, the examiner is asked to express an 
opinion as to whether this disability is at 
least as likely as not (i.e., 50 percent or 
greater possibility) related to the Veteran's 
period of active service, and in particular, 
to his service in Korea.  The examiner is 
also asked to reconcile the diagnosis 
provided with other diagnoses of record, to 
include gout.  See September 2006 private 
treatment note from J. Pollard, ARNP.  The 
examiner should also consider the Veteran's 
reports of a continuity of foot problems 
since service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Thereafter, the RO should ensure that the 
development above has been completed in 
accordance with the remand instructions and 
then readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


